DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 06/18/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0074351 application as required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “wherein the pumping member includes a skirt portion which is integrally formed with an outer circumferential surface of a lower portion thereof and which has an outer diameter gradually increasing toward a lower end thereof to be elastically pressed against an inner surface of the cylinder chamber of the housing so that outside air enters the container main body” in claim 1 and “wherein the pumping member includes a skirt portion which is integrally formed with the outer circumferential surface of the lower portion of the pressure portion and which has an outer diameter gradually increasing toward a lower end thereof to be elastically pressed against an inner surface of the cylinder chamber of the housing” in claim 11. The closest prior arts are Gamadia (US PN 4,220,264), Hsiao (US PG PUB 2005/0072807), and Masuda (US PN 7,025,233). The prior arts teach a cosmetic container comprising pumping apparatus, a container body, a nozzle, a discharge head, an inflow tube, and a pumping member as recited in the claim. However, none of the prior arts teach that the pumping member includes a skirt portion that can be elastically pressed against an inner surface of a cylinder member such that outside air can enter the container main body. Furthermore, there is no motivation to modify the prior arts arrive at the claimed invention. Therefore, claims 1 and 3-18 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754